Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael A. McNeil appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint and related claims. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. McNeil v. Maryland, No. 8:11-cv-02495-DKC (D.Md. Aug. 22, 2012). We deny McNeil’s motion to strike the Appellees’ briefs and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.